TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00238-CR




Joel Andrew Crenshaw, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 57143, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Joel Andrew Crenshaw seeks to appeal from a judgment of conviction for aggravated
assault.  The trial court has certified, and the record confirms, that this is a plea bargain case and
Crenshaw has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id.
rule 25.2(d).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   May 31, 2005
Do Not Publish